IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1914
                              Filed March 23, 2016


IN THE INTEREST OF E.H. AND P.H.,
Minor Children,

C.E., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, William S.

Owens, Associate Juvenile Judge.



      A mother appeals the juvenile court’s termination of her parental rights to

her children. AFFIRMED.



      Mary Baird Krafka of Krafka Law Office, Ottumwa, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and Janet

L. Hoffman, Assistant Attorneys General, for appellee State.

      Sarah L. Wenke of Wenke Law Office, Ottumwa, for minor child.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                             2


POTTERFIELD, Judge.

       A mother appeals the juvenile court’s termination of her parental rights to

her children, E.H. and P.H.1 She argues termination was inappropriate both

because it was not in the best interests of her children and because her children

were placed with relatives.        We find termination was in the children’s best

interests and was appropriate in spite of the fact the children were placed in the

legal custody of relatives. We therefore affirm.

I. Background Facts and Proceedings

       E.H. is a four-year-old girl. P.H. is a one-year-old boy. By the time P.H.

was born in 2014, E.H. had already been adjudicated a child in need of

assistance on two separate occasions. The first such adjudication occurred in

November 2012 and stemmed from allegations the father and mother had gotten

into an argument, with E.H. present, which involved the father hitting the mother

and then breaking out a window with the butt of a .22 caliber rifle. The second

adjudication occurred in February 2014 and stemmed from allegations the

mother would leave E.H.—then a one-year-old child—alone inside the family’s

apartment for extended periods of time, without any means of monitoring her,

while the mother visited with friends outside the building. The family’s apartment

was also alleged to be a health hazard due to trash and old food strewn about

the floor.

       When E.H. was adjudicated a child in need of assistance for the second

time in February 2014, the juvenile court placed her in the legal custody of the


1
 The children’s father consented to the juvenile court’s termination of his parental rights,
and he is not part of this appeal.
                                         3


paternal grandparents. When P.H. was born later the same year, the mother

was not allowed to take him home from the hospital. Instead, P.H. was placed in

the legal custody of the maternal grandparents.        Soon afterward, in October

2014, he too was adjudicated to be a child in need of assistance. Neither child

was ever returned to the mother’s care after being removed.

        The mother’s parenting deficiencies were addressed in a 2014

psychological evaluation completed as a result of a DHS referral. The evaluating

psychologist’s report explained that an intellectual assessment placed the mother

in the “mildly intellectually disabled/borderline range” of intellectual functioning,

and comprehension assessments placed her at an eighth-grade level.              The

report found “a number of serious concerns in regard to [the mother’s] ability to

parent” and concluded that the problems were “likely due to a combination of not

prioritizing her children’s needs and her lower intellectual ability.” The mother

has received SSI benefits for a learning disability since she was eighteen years

old and utilizes the services of a payee because she has difficulty managing

money herself.

        Despite the mother’s participation in a number of services provided to her

by DHS, she was not able to remedy her deficiencies. She continued to lack the

ability to simultaneously maintain a clean and safe home, properly supervise her

children, and also care for herself. As a result, the State moved to terminate her

parental rights, and a contested termination hearing was held on September 9,

2015.    The mother did not testify.    On October 30, 2015, the juvenile court

terminated the mother’s parental rights to both E.H. and P.H. pursuant to Iowa

Code section 232.116(1)(h) (2015).
                                         4


       The mother now appeals.

II. Standard of Review

       We conduct a de novo review of proceedings terminating parental rights.

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014). An order terminating parental

rights will be upheld if there is clear and convincing evidence of grounds for

termination under Iowa Code section 232.116. In re D.W., 791 N.W.2d 703, 706

(Iowa 2010). Evidence is “clear and convincing” when there are no serious or

substantial doubts as to the correctness of conclusions drawn from it. Id. We

give weight to the factual determinations of the juvenile court, particularly

regarding the credibility of witnesses, although we are not bound by them. Id.

The primary consideration of our review is the best interests of the child. In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).

III. Discussion

       Termination of parental rights under Iowa Code chapter 232 follows a

three-step analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). First, the

court must determine if a ground for termination under section 232.116(1) has

been established. Id. Second, if a ground for termination is established, the

court must apply the framework set out in section 232.116(2) to decide if

proceeding with termination is in the best interests of the child. Id. Third, if the

statutory best-interests framework supports termination of parental rights, the

court must consider if any statutory factors set forth in section 232.116(3) should

serve to preclude termination. Id.

       The mother does not argue the State failed to prove grounds for

termination of her parental rights, so we need not address the first step of
                                             5


analysis. She instead challenges the juvenile court’s ruling as it relates to the

second and third steps. As to the second, she argues termination was not in the

best interests of her children. As to the third, she argues that because each of

her two children had been placed with grandparents, a statutory factor existed

and termination was unnecessary. See Iowa Code § 232.116(3)(a) (“The court

need not terminate the relationship between the parent and child if the court finds

. . . [a] relative has legal custody of the child.”).

       On our de novo review, we agree with the juvenile court’s conclusion that

termination was in the best interests of E.H. and P.H. The mother has never

demonstrated the ability to provide safe and reliable care for her children. As a

result, the children’s safety, long-term nurturing and growth, and physical,

mental, and emotional needs will be best served by termination of the mother’s

parental rights, so that E.H. and P.H. can achieve permanency through adoption.

We do recognize the preference for keeping siblings together whenever possible.

See In re L.B.T., 318 N.W.2d 200, 202 (Iowa 1982). But E.H. and P.H. have

never lived together. Moreover, the paternal and maternal grandparents in this

case live within twelve miles of each other, and the children have seen each

other regularly. Thus, we remain confident termination satisfies the best interests

requirement even taking into account the fact the children are placed with

separate relatives.

       We also agree with the juvenile court’s conclusion that termination of the

mother’s parental rights was appropriate in this case in spite of the statutory

factor weighing against termination. The language of 232.116(3) is permissive,

so a juvenile court may choose to forego termination if any of the listed
                                      6

circumstances are satisfied but is not obligated to do so. See In re D.S., 806

N.W.2d 458, 474–75 (Iowa Ct. App. 2011). Here, although it is true both E.H.

and P.H. were placed in the legal custody of their grandparents, we find

termination was still in the children’s best interests and was therefore

appropriate.

      AFFIRMED.